DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 24, 2021.  Claims 1 – 5, 7 – 14, 17 and 18 have been amended, claims 6, 19 and 20 have been canceled, and claims 21 and 22 have been added.   Thus, claims 1 – 5, 7 – 14, 17, 18, 21 and 22 are pending and examined below.

Response to Arguments
Applicant's arguments filed June 24, 2021have been fully considered but they are not persuasive. 
Applicant argues that “[n]owhere is Du identifying a ground area of interest in the 
scan data corresponding to insufficient perception data in the scan data and forming a composite scan image by incorporating supplemental perception data into the scan data.” (See page 10 of applicant’s response filed on June 24, 2021.)
	The examiner disagrees. The Du et al. publication discloses generating an obstacle map of the local area based on perception data acquired by the camera system, the sensor system or other detection system.  However, some areas in the obstacle map are left as uncertain or perceptually deemed insufficient, which means the Du et al. publication has identified area of interest in the scan data/obstacle map .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 14, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0052842 A1 to Du et al. (herein after “Du et al. publication")
As to claims 1, 21 and 22,
the Du et al. publication discloses a method comprising: 
obtaining scan data of a scene around an autonomous vehicle at a first time (see Fig. 5 and ¶54, where “[t]he system employed by a first vehicle 510 is operative to use a camera system, sensor system or other detection system to capture images and objects, such as vehicles or other road users, in its proximate area”);
identifying a ground area of interest in the scan data, the ground area of interest corresponding to insufficient perception data in the scan data (see ¶55, where “[t]he system will use the detected information to generate an obstacle map of the local[/ground] area, but some [local/ground] areas will be left as uncertain”) (Emphasis added);
 sending a query for perception data corresponding to the ground area of interest (see ¶54, where the system uses detected information to generate an obstacle map of the local area, but some areas will be left as uncertain but data for the uncertain areas is needed for a complete composite; see ¶56, where sending a query for perception data corresponding to the ground area of interest is implicitly defined by the augmented obstacle map created and shared with the user or the autonomous vehicle to provide a more complete picture of the identified local/ground area);
 receiving supplemental perception data of the scene captured by  a vehicle (see ¶55, where “the proximate vehicle [520, 530, 535] may generate an obstacle map relative to the proximate vehicles position and then broadcast this obstacle map to other vehicles” and ¶56);
forming a composite scan image by incorporating the supplemental perception data into the scan data, the supplemental perception data representing objects within the ground area of interest detected by the vehicle at approximately the first time (see ¶56, where “[in the] augmented obstacle map . . . representation of obstructed view obstacles are populated in the map, giving the user or the autonomous vehicle a more complete picture of proximate objects”)(Emphasis added);
determining a navigational action based on the composite scan image (see ¶45, where “[t]he path planning module 50 employs algorithms configured to avoid any detected obstacles in the vicinity of the vehicle, maintain the vehicle in a current traffic lane, and maintain the vehicle on the desired route . . . The path planning module 50 outputs the vehicle path information as path planning output 51. The path planning output 51 includes a commanded vehicle path based on the vehicle route, vehicle location relative to the route, location and orientation of traffic lanes, and the presence and path of any detected obstacles”)(Emphasis added); and 
autonomously executing the navigational action (see ¶45).

As to claim 2,
the Du et al. publication discloses that the supplemental perception data is received from the vehicle directly via a local ad hoc wireless network. (See Figs. 3, 5 and ¶23.)

As to claim 5,
the Du et al. publication is considered to disclose
identifying a second ground area of interest (see ¶55); 
receiving second supplemental perception data corresponding to the second ground area of interest (see ¶55); 
forming a second composite scan image based on the second supplemental perception data (see ¶56); and 
estimating a trajectory of an object near the scene based on a change in position of the object from the composite scan image to the second composite scan image (see ¶55, where “[t]he system will use the detected information to generate an obstacle map of the local area, but some areas will be left as uncertain. Objects may be assumed to be in an obstructed area when implementing projected path algorithms of previously detected objects. For example, if a slower moving vehicle was detected ahead of a proximate vehicle, and then the proximate vehicle moved between the vehicle and the slower moving vehicle, the slower moving vehicle can be assumed to be on the other side of the proximate vehicle”, and ¶56, where “[in the] augmented obstacle map . . . representation of obstructed view obstacles are populated in the map, giving the user or the autonomous vehicle a more complete picture of proximate objects”)(Emphasis added.)

As to claim 14,
the Du et al. publication is considered to disclose the insufficient perception data being identified based on a region of the scan data corresponding to obfuscation of a field of view of a sensor of the autonomous vehicle by an external object in the scene at the first time.  (See ¶55.)

Allowable Subject Matter
Claims 3, 4, 7 – 13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667